WOOD, J., (after stating the facts). It was shown that the county obtained judgment against the appellant in the sum of $2,653.18. The appellant contends that the appellee was not entitled to subrogation until he had shown that he had fully satisfied the judgment in favor of the county against appellant, citing a line of cases which hold that a surety or one originally liable for the debt, a portion of which he has paid, can not be subrogated for the. amounts so paid to the rights of the creditor unless the debt has been fully paid. But the above doctrine can have no application to the facts of this record. Here the undisputed evidence shows, and it is admitted, that the amount paid by the appellee on his purchase went pro tanto to satisfy the judgment in favor of the county against the appellant. The county is not complaining, that the full amount of its judgment has not been paid, and the appellee was not liable either originally or as a surety for the amount of the judgment which was rendered in favor of the county against appellee. The court found that the sale was void, but the appellee, nevertheless, had purchased at the sale, paid out his money which the county had received, and by virtue of this payment appellant had received a credit on his judgment to the amount of this payment. The record shows that the cause was heard upon oral testimony and that has not been abstracted by the appellant. Therefore, it will be presumed in favor of the finding of the trial court that the evidence showed that the appellee purchased in good faith. The judgment in favor of the county was a lien upon appellant’s land and the money paid by the appellee reduced the debt, and relieved appellant to that extent. In Meher v. Cole, 50 Ark. 365, we said: “We entertain no doubt but that one whose bid at.a void judicial or execution sale discharges an encumbrance on the land, can have restitution to the extent of the lien discharged before the defendant in the void proceeding, or his heirs, can recover the land so purchased by him, if his purchase is made in good faith, under the belief that he is acquiring the title. The doctrine of subrogation rests upon the natural principle of equity and justice. Appellee having purchased under the honest belief that he was getting the-property sold and his money having been applied for the benefit of the appellant in paying his debt and removing pro tanto the lien that was upon the property it would be highly inequitable and against good conscience to permit appellant to hold his property free from any lien of the appellee, while at the same time enjoying the ful benefit of the payment. Such was the doctrine announced by this court in the case of Cowling v. Britt, 114 Ark. 175, and it is exceedingly applicable here. The decree is in all things correct and is affirmed.